Case 4:20-cv-11609-MFL-APP ECF No. 21, PageID.126 Filed 05/18/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN DOE,

       Plaintiff,                                    Case No. 4:20-cv-11609
                                                     Hon. Matthew F. Leitman
v.

WADE STREETER,

     Defendants.
__________________________________________________________________/

     ORDER TERMINATING AS MOOT DEFENDANT’S (1) MOTION TO
       QUASH SUBPOENAS (ECF No. 15) AND (2) MOTION TO STAY
                    DISCOVERY (ECF No. 20)

       Defendant Wade Preston Streeter has filed two motions: (1) Motion to Quash

Subpoenas (ECF No. 15) and (2) Motion to Stay Discovery. (ECF No. 20.) Plaintiff

John Doe now says he withdraws the subpoenas that Defendant seeks to quash and

that he (Doe) does not want to take any further discovery. (See Pl.’s Resp. to Mot.

to Stay Discovery, ECF No. 19.) Accordingly, Defendant’s motions are MOOT,

and for that reason the Court TERMINATES them. The Court will now hold a

scheduling/status conference to discuss next steps in this action.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: May 18, 2021
                                          1
Case 4:20-cv-11609-MFL-APP ECF No. 21, PageID.127 Filed 05/18/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 18, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
